57 F.3d 1076
75 A.F.T.R.2d (RIA) 95-2736, 95-2 USTC  P 50,358
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dion CLARK, Plaintiff-Appellant,v.UNITED STATES INTERNAL REVENUE SERVICE, Defendant-Appellee.
No. 94-56359.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1995.*Decided June 8, 1995.

Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Dion Clark appeals pro se the district court's summary judgment for the United States in Clark's action challenging the Internal Revenue Service's ("IRS") seizure of his personal property.  The IRS seized the property in connection with an assessment of unpaid employment taxes against Clark Electronic Telecommunication, Inc.  ("Clark Electronic") with which Clark was associated.  Clark sought damages pursuant to 26 U.S.C. Sec. 7433, injunctive relief pursuant to 26 U.S.C. Sec. 6213(a), and alleged wrongful levy pursuant to 26 U.S.C. Sec. 7426.  The district court held that it lacked jurisdiction over Clark's claim for damages under section 7433 because Clark Electronic, not Clark individually, was the taxpayer subject to the levy.  The district court also held that Clark's request for an injunction was barred by the Anti-Injunction Act, 26 U.S.C. Sec. 7421, and that his claim for wrongful levy was time barred.


3
Clark fails to may any arguments relevant to this appeal.  Because he has not raised any arguments on appeal, those he might have made are deemed abandoned.  See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988) ("[i]ssues raised in a brief which are not supported by argument are deemed abandoned").  To the extent Clark's opening brief can be construed as presenting any argument on the issues decided by the district court, we affirm for the reasons stated by the district court.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, appellant's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3